1 Reported in 229 N.W. 882.
The judgment in this action was affirmed on a former appeal. County of Traverse v. Veigel, 176 Minn. 594, 224 N.W. 159. On that appeal defendant sought to raise the question that plaintiff was not entitled to the interest on its claim which had been included in the judgment, but this court refused to consider that question for the reason that it had not been raised in the court below. Some five months after the going down of the remittitur defendant made a motion to amend the original judgment by *Page 590 
eliminating therefrom the allowance for interest. The trial court held that it was without jurisdiction to make the amendment and refused to entertain the motion. Defendant appealed.
Where a judgment has been affirmed by an appellate court the lower court cannot thereafter modify or change the judgment unless authorized to do so by statute or by the appellate court. Minnesota L.  I. Co. v. Munch, 118 Minn. 340,136 N.W. 1026; Orcutt v. Trustees of Wesley M. E. Church, 174 Minn. 153,218 N.W. 550; 1 Dunnell, Minn. Dig. (2 ed.) § 284; 4 C.J. 1222, § 3272, 1224, § 3273, 1232, § 3290. This court having affirmed the judgment without directing or authorizing the lower court to make any change therein, that court was without power to make the amendment requested.
Order affirmed.
 *Page 1